Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 10/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/7/2020 is partially withdrawn.  Claims 11-13 and 19-20, directed to the method of manufacturing an actuator device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14, directed to an actuation method remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 14 directed to a non-elected invention without traverse.  Accordingly, claim 14 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Altmikus (US Pub. 2019/0226449 A1) is considered the closest prior art. However, as set forth in the remarks dated 9/27/2021, see pages 10-11, Altmikus does not disclose an actuator with a mechanical coupling that integrates a light source. US 2018/0100490 A1 discloses an actuator with a stack of layers of carbon nanotubes and vanadium dioxide where a protective layer may surround the exterior of the stack (abstract, [0100], and Fig. 11) but also does not disclose a light source integrated with the protective layer. US 2013/0269336 A1 discloses nanomaterial coated polymer based actuators where a light source may be connected to the polymer (abstract and [0014]) but does not disclose mechanical couplings. Thus, none of the prior art of record is considered to disclose all of the limitations as claimed where an actuator device comprises a plurality of photosensitive layers and a deformable non-photoresponsive layer which guides light positioned between and a mechanical coupling on a side of the stack where the mechanical coupling integrates a light source to provide incident light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/           Primary Examiner, Art Unit 1783